7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry MORE, Petitioner-Appellant,v.Parker EVATT;  Attorney General of South Carolina,Respondents-Appellees.
No. 92-6854.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993.Decided:  October 12, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  William B. Traxler, Jr., District Judge.  (CA-89-1374-3-21AJ)
Terry Moore, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Terry Moore seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988), and denying his Fed.  R. Civ. P. 59(e) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Moore v. Evatt, No. CA-89-1374-3-21AJ (D.S.C. May 15, and July 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED